Title: To George Washington from Abraham Skinner, 23 November 1781
From: Skinner, Abraham
To: Washington, George


                  
                     Sir
                     Baltimore Novr 23d 1781
                  
                  In obedience to your Excellency’s Commands, I have Visited the Posts of Winchester Fort Frederick, and Frederick Town at which places it was intended the Prisoners taken at the Surrender of York and Gloucester should be confined, and have made such arrangements respecting them as I hope will merit your Approbation.
                  There are at Winchester about 2400 and at Frederick Town about 1400 Rank and file present: accurate Returns of whom shall be furnished Your Excellency on my arrival at Philada.
                  I am Sorry to inform you Sir, that a very great Number of those Prisoners have Escaped on their March from York and Gloucester and that the Lieutenant of the County of Frederick whom the Governor of Maryland directed to furnish the Guard, has without the least authority permitted 200 of them to go into different parts of the Country, in such a way that I fear we never shall collect them.  I have put a Stop to his proceedings and Colo. Rawlings who is my Deputy in that quarter will do every thing he can to secure them.
                  Upon examination I found that the situation of the barracks at Fort Frederick was insufficient for the reception of the prisoners—indeed they are almost totally destroyed and cannot be repaired unless at a great expence, neither can provisions be furnished for it so conveniently as at Frederick Town where I have got them into Convenient Barracks around which a Stockade is erecting that will effectually secure them and lessen the duty of the Guard.  We have also provisions at that Post of Beef & Flour for about Six Weeks.
                  The Prisoners at Winchester are also tolerably well Supplied, but complain of the badness of their Quarters which I have directed to be repaired and extended for their reception.  I have the Honor to be with the highest respect Your Excellency’s Mo. Obt Servt
                  
                     Abm Skinner
                     Comy Gen. Prisrs
                     
                  
               